DETAILED ACTION
	The Amendment filed on 12/10/2020 has been entered. Claim(s) 1 and 37 has/have been amended, claims 4-6, 8, 9, 11-14, 17-22, and 24-30 have been previously cancelled, claims 3 and 32-34 have been previously withdrawn, and claim(s) 38-49 has/have been added. Therefore, claims 1-3, 7, 10, 15, 16, 23, and 31-49 are now pending in the application.
Claim Objections
Claim(s) 43-49 is/are objected to because of the following informalities:  
In claims 43-49, in the preamble, claim 44 is labeled as 43. However, there is already a claim 43. Therefore, the numbering after 43 is off by a factor of one. Hereinbefore and hereinafter, the examiner interpreted claims 43 to 48 as being claims 44 to 49, respectively.  
Appropriate correction is required.
Restriction
Claim 39 is drawn to non-elected Species embodiment (Species 1j) of the restriction requirement of 12/08/2017 and is hereby withdrawn from consideration.
Claims 41, 47, and 48 are drawn to non-elected Species embodiments (Species 2a and 3c) of the restriction requirement of 12/08/2017 and are hereby withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 7 and 37-49, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claims 7 and 40, at line 5, the recitation “other types of cameras” renders the claim indefinite because it is unclear as to the metes and bounds of the term “other types”.
As per claim 37, at lines 4-5, the recitation “the batters” renders the claim indefinite because it lacks antecedent basis.
Allowable Subject Matter
Claims 1 and 36 are allowable. In particular, the combination of claim limitations regarding “a batting area including at least a batter's box and a home plate”… “a pitch machine, wherein the pitch machine includes a piston that is located below a height of the surface which the players stand and within one to ten feet in front of the batting area” … and “the piston pivoted at an angle and tilted towards the batting area to launch the ball with a vertical launch angle and a horizontal launch angle towards the player” etc. would overcome the prior art since such a combination of parts was not found in the prior art.  Claims 2, 10, 15, 16, 23, 31, and 35 depend from claim 1 and are therefore allowable as well. Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 37, is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre (U.S. Patent No. 5,733,209) in view of Peeples (U.S. Patent No. 3,310,312).
As per claim 37, McIntyre teaches a batting bay (10), comprising: one or more batters' boxes (21) from which a batter is enabled to hit one or more balls (figure 1); a pitch machine (figure 2) including a piston (23/24) located and configured to launch the balls to the batters, from in front and below a height of the batters' box (figures 1 and 2); and a ball collection system (13-16, 31-34) configured to collect and transport the balls to the pitch machine (as indicated by the direction arrows in figure 2).
McIntyre fails to disclose wherein the piston is pivoted at an angle and tilted towards the batter's boxes to launch the balls with a vertical launch angle and a horizontal launch angle towards the batters.
Peeples discloses a device for randomly ejecting articles (title) including a piston (30) pivoted at an angle (figure 3) and tilted (as illustrated, the surface of 30 is tilted; figure 3) towards the batter's boxes to launch the balls with a vertical launch angle and a horizontal launch angle towards the batters (in the combination, it would have been obvious to tilt the piston toward the batter’s box to launch the balls with a vertical launch angle and a horizontal launch angle towards the batters).

Although McIntyre fails to disclose the piston is located from within one to ten feet in front and below a height of the batters' box, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges wherein the piston is located from within one to ten feet in front and below a height of the batters' box, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges wherein the piston is located from within one to ten feet in front and below a height of the batters' box, in order to provide the optimal amount of space between the batters’ box and the pitch to allow for a clear visual of the pitched ball and enough response time for the batter to swing. 
As per claim 38, McIntyre teaches the ball collection system further comprises one or more sloped surfaces (13), including one or more collection traps and funnels .  
Claim(s) 40, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre (U.S. Patent No. 5,733,209) in view of Peeples (U.S. Patent No. 3,310,312) in view of Innazo et al. (U.S. Patent No. 5,882,204).
As per claim 40, McIntyre teaches the pitch machine further includes a pitch trigger (59-60) configured to trigger individual pitches or a sequence of pitches (col. 8, lines 5-10) but fails to disclose one or more mechanisms selected from a group of mechanisms including at least 1) detection of a specific bat, hand or arm motion by one or more player motion tracking mechanisms including RFID, radar, infrared, optical, high-speed or other types of cameras and motion sensors, and 2) a software application user interface displayed on a computer screen or a smart device. 
Innazo et al. discloses a simulation trainer (title) including at least 1) detection of a specific bat, hand or arm motion by one or more player motion tracking mechanisms including RFID, radar, infrared, optical, high-speed or other types of cameras and motion sensors, and 2) a software application user interface displayed on a computer screen or a smart device (a sonic tracking system 32 is provided for detecting and analyzing motion of objects such as training players; col. 3, lines 60-65). 
Therefore, from the teaching of Innazo et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified batting bay of McIntyre to include one or more mechanisms selected from a group of mechanisms including at least 1) detection of a specific bat, hand or arm motion by one or more player motion tracking mechanisms including RFID, 
As per claim 42, McIntyre teaches the batting bay further comprises a screen (17) configured to receive the balls hit by the players (col. 8, lines 20-25), but fails to disclose wherein the screen is further configured to display an image of a sports field.  
Innazo et al. discloses a simulation trainer (title) including a screen (25) configured to display an image of a sports field (figure 1).  
Therefore, from the teaching of Innazo et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified batting bay of McIntyre to include a screen configured to display an image of a sports field, as taught by Innazo et al., in order to provide an immersive simulation to enhance the training experience of a sports player.
Claim(s) 43, is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre (U.S. Patent No. 5,733,209) in view of Peeples (U.S. Patent No. 3,310,312) in view of Argiro (U.S. Pub. No. 2012/0319989).
As per claim 43, McIntyre fails to disclose the screen comprises a display mechanism configured to display an interactive gameplay interface enabling online gameplay.  
Argiro discloses a motion sensing sports assembly (abstract) including a display mechanism (27) configured to display an interactive gameplay interface enabling online gameplay (paragraph 144).  
.
Claim(s) 44 and 45, is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre (U.S. Patent No. 5,733,209) in view of Peeples (U.S. Patent No. 3,310,312) in view of Bewley (U.S. Pub. No. 2002/0155907).
As per claim 44, McIntyre teaches the pitch machine is a soft-toss pitch machine (it is understood that the upward vertical projection of the ball would constitute a soft pitch); and to pitch the balls to the players via a pop-up pitch that sends the balls up over the batting area (abstract), but fails to disclose that it arcs and is configured to adjust a speed, spin, arc and apex of a pitch.  
Bewley discloses a pop-up ball server (abstract) configured to adjust a speed, spin, arc and apex of a pitch, and to pitch the balls to the players via a pop-up pitch that arcs the balls up over the batting area (by adjusting the eye-bolt, it is possible to achieve any desired trajectory of the bounced ball from a pop-up or slow pitch trajectory to a ground ball trajectory; abstract).  
Therefore, from the teaching of Bewley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify modified the batting bay of McIntyre to include configuration to adjust a speed, spin, arc and apex of a pitch, and to pitch the balls to the players via a pop-up pitch that arcs the 
As per claim 45, McIntyre fails to disclose the pitch machine is configured to direct individual pitches along different pathways, and to place each pitched ball within or outside of one or more different sectors of a strike zone of the player.  
Bewley discloses a pop-up ball server (abstract) configured to direct individual pitches along different pathways, and to place each pitched ball within or outside of one or more different sectors of a strike zone of the player (by adjusting the eye-bolt, it is possible to achieve any desired trajectory of the bounced ball from a pop-up or slow pitch trajectory to a ground ball trajectory; abstract).  
Therefore, from the teaching of Bewley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify modified the batting bay of McIntyre to include configuration to direct individual pitches along different pathways, and to place each pitched ball within or outside of one or more different sectors of a strike zone of the player, as taught by Bewley, in order to provide a variety of different types of pitches for a more diversified practicing and training experience.
Claim(s) 46, is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre (U.S. Patent No. 5,733,209) in view of Peeples (U.S. Patent No. 3,310,312) in view of Astill (U.S. Pub. No. 2012/0075697).
As per claim 46, McIntyre fails to disclose a screen is configured to deploy and retract, and wherein the deployed screen is configured to stop a hit ball and to display an image of a sports field.  

Therefore, from the teaching of Astill, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify modified the batting bay of McIntyre to include a screen configured to deploy and retract, and wherein the deployed screen is configured to stop a hit ball and to display an image of a sports field, as taught by Astill, in order to provide an immersive simulation to enhance the training experience of a sports player.
Claim(s) 49, is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre (U.S. Patent No. 5,733,209) in view of Peeples (U.S. Patent No. 3,310,312) in view of High (U.S. Patent No. 4,074,905).
As per claim 49, McIntyre fails to disclose the pitch machine further comprises one or more sensory indicators, including one or more of lights, sounds and vibrations, configured to indicate one or more of pitch readiness, pitch difficulty, pitch apex location, location or direction of targets and a current status of the player.  
High discloses a batting cage (abstract) including one or more sensory indicators, including one or more of lights, sounds and vibrations, configured to indicate one or more of pitch readiness, pitch difficulty, pitch apex location, location or direction of targets and a current status of the player (warning light; col. 9, lines 55-60).  
Therefore, from the teaching of High, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify 
	Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. 
Applicant’s amendment regarding claim 37 being amended to bring the claim into alignment with the subject matter indicated as allowable in claims 1 and 36 has been considered, but is not found persuasive. The allowable subject matter of claims 1 and 36 has been identified to include: “a batting area including at least a batter's box and a home plate”… “a pitch machine, wherein the pitch machine includes a piston that is located below a height of the surface which the players stand and within one to ten feet in front of the batting area” … and “the piston pivoted at an angle and tilted towards the batting area to launch the ball with a vertical launch angle and a horizontal launch angle towards the player”. It is the consolidation and sequence of this language which overcomes the prior art. Amended claim 37 has only included a portion of the language, being the distance of one to ten feet distance, which on its own was found to be an obvious matter of design choice.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        /BASIL S KATCHEVES/Primary Examiner, Art Unit 3633